DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Auwera et al. (US 2019/0005683, referred to herein as “Van Der Auwera”) in view of Hannuksela (US 2020/0260063, referred to herein as “Hannuksela”).

Regarding claim 1, Van Der Auwera discloses: A video decoding method (Van Der Auwera: Fig. 9, paragraph [0079], disclosing a coding method for decoding by a video decoder) comprising: 
decoding a part of a bitstream to generate a decoded frame (Van Der Auwera: Fig. 8, paragraphs [0131] through [0137], disclosing generation of a decoded picture frame from a received bitstream), comprising: 
parsing a syntax element from the bitstream (Van Der Auwera: Fig. 8, paragraphs [0131] and [0132], disclosing decoding of the bitstream to generate quantized coefficients, motion vectors, and other syntax elements); 
wherein the decoded frame is a projection-based frame (Van Der Auwera: paragraph [0059], disclosing use of projections and geometric mappings to represent three-dimensional surfaces on two-dimensional maps; Fig. 9, paragraph [0138], disclosing use of projection pictures in coding—e.g., for subsequent decoding) that comprises at least one projection face (Van Der Auwera: Fig. 9, paragraph [0138], disclosing that the projected picture includes at least a first region; paragraphs [0059] and [0060], disclosing that the region may correspond to a cubemap projection of faces of the cube; Figs. 4A-4C, disclosing cubemap projection faces in projection-based frames) and at least one guard band packed in a projection layout with padding (Van Der Auwera: paragraph [0081], disclosing use of guard bands in the projected pictures; Fig. 9, paragraph [0139], disclosing use of guard bands in the coded projection image; paragraph [0092], disclosing that the guard bands are associated with padding), and at least a portion of a 360-degree content of a sphere is mapped to said at least one projection face via projection (Van Der Auwera: paragraphs [0059] and [0060], disclosing mapping of a 360 degree sphere onto faces of a cubemap—e.g., including faces coded in the projection-based frame)…
Van Der Auwera does not explicitly disclose: wherein the syntax element specifies a guard band type of said at least one guard band.
However, Hannuksela discloses: wherein the syntax element specifies a guard band type of said at least one guard band (Hannuksela: paragraph [0429], disclosing use of a “gb_type[i]” syntax that specifies a type of the guard bands used for a region).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the syntax of Hannuksela in the decoding method of Van Der Auwera.
One would have been motivated to modify Van Der Auwera in this manner in order to better signal coding parameters to various decoding devices such as DVD players, digital television receivers, personal video recorders, personal computers, handheld computers, and the like (Hannuksela: paragraph [0075]). Additionally, both Van Der Auwera and Hannuksela are directed to the same field of endeavor; namely, the coding of omnidirectional video (Van Der Auwera: paragraph [0002]; Hannuksela: paragraph [0001]).

	Regarding claim 2, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 1, wherein said at least one projection face comprises a plurality of projection faces that are derived from cube-based projection, and the projection layout with padding is a cube-based projection layout with padding (Van  Der .

Regarding claim 3, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 1, wherein the syntax element is equal to a value indicating that the guard band type of said at least one guard band is repetitive padding of boundary pixels of a projection face from which each of said at least one guard band is extended (Hannuksela: paragraph [0429], disclosing that when the “gb_type[i]” syntax is equal to 1 the boundary samples of a packed region have been copied horizontally or vertically to the guard band).
	The motivation for combining Van Der Auwera and Hannuksela has been discussed in connection with claim 1, above.

Regarding claim 4, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 3, wherein the cube-based projection layout with padding comprises a padding region and a non-padding region, said at least one projection face is packed in the non-padding region, said at least one guard band is packed in the padding region, and all padding pixels in a corner area of the padding region have a same value (Van Der Auwera: Figs. 4A-4C, paragraph [0083], disclosing cube faces placed in the non-padding region of the frame and guard bands in the padding region; paragraph [0082], disclosing that boundary samples of a projected region may be duplicated to the guard band region—e.g., making pixels in a corner area of the padding region around the boundary sample have the same value; Hannuksela: paragraph [0429], disclosing syntax to specify the guard band type).
The motivation for combining Van Der Auwera and Hannuksela has been discussed in connection with claim 1, above.

claim 5, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 4, wherein said same value is equal to a value of a specific pixel included in the non-padding region (Van Der Auwera: paragraph [0082], disclosing that boundary samples of a projected region may be duplicated to the guard band region—e.g., making pixels in a corner area of the padding region around the boundary sample have the same value as a pixel in the non-padding boundary sample; Hannuksela: paragraph [0429], disclosing syntax to specify the guard band type).
The motivation for combining Van Der Auwera and Hannuksela has been discussed in connection with claim 1, above.

Regarding claim 6, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 5, wherein the specific pixel is a corner pixel of the non-padding region that is nearest to the corner area of the padding region (Van Der Auwera: paragraph [0082], disclosing that boundary samples of a projected region may be duplicated to the guard band region—e.g., making pixels in a corner area of the padding region around the boundary sample have the same value as a pixel in the non-padding boundary sample; Hannuksela: paragraph [0429], disclosing syntax to specify the guard band type).
The motivation for combining Van Der Auwera and Hannuksela has been discussed in connection with claim 1, above.

Regarding claim 7, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 4, wherein said same value is equal to a value of a specific pixel in the padding region, where the specific pixel is outside the corner area of the padding region (Van Der Auwera: paragraph [0082], disclosing that boundary samples of a projected region may be duplicated to the guard band region—e.g., making pixels in a corner area of the padding region around the boundary sample have the same value as a pixel in the .
The motivation for combining Van Der Auwera and Hannuksela has been discussed in connection with claim 1, above.

Regarding claim 8, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 4, wherein said same value is a pre-defined value (Van Der Auwera: paragraph [0082], disclosing that boundary samples of a projected region may be duplicated to the guard band region—e.g., the boundary sample being a predefined value).

Regarding claim 9, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 3, wherein the cube-based projection layout with padding comprises a padding region and a non-padding region, said at least one projection face is packed in the non-padding region, said at least one guard band is packed in the padding region, and a corner area of the padding region comprises a plurality of padding pixels and is a duplicate of an area that is outside the corner area of the padding region (Van Der Auwera: Figs. 4A-4C, paragraph [0083], disclosing frames that are comprised of faces of a cube-based projection and includes guard band padding; paragraph [0082], disclosing that boundary samples of a projected region may be duplicated to the guard band region—e.g., making pixels in a corner area of the padding region around the boundary sample have the same value as a pixel in the non-padding boundary sample; Hannuksela: paragraph [0429], disclosing syntax to specify the guard band type).
The motivation for combining Van Der Auwera and Hannuksela has been discussed in connection with claim 1, above.

claim 10, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 1, wherein the syntax element is equal to a value indicating that the guard band type of said at least one guard band is copying each of said at least one guard band that is extended from one side of a projection face from a spherically neighboring projection face of the projection face or the guard band type of said at least one guard band is copying each of said at least one guard band that is extended from one side of a projection face from a partial image on another side of the projection face (Hannuksela: paragraph [0429], disclosing that when the “gb_type[i]” syntax is equal to 1 the boundary samples of a packed region have been copied horizontally or vertically to the guard band).
	The motivation for combining Van Der Auwera and Hannuksela has been discussed in connection with claim 1, above.

Regarding claim 11, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 10, wherein the cube-based projection layout with padding comprises a padding region and a non-padding region, said at least one projection face is packed in the non-padding region, said at least one guard band is packed in the padding region, and each padding pixel in a corner area of the padding region is set by a blending result of pixels outside the corner area (Van Der Auwera: Figs. 4A-4C, paragraph [0083], disclosing frames that are comprised of faces of a cube-based projection and includes guard band padding; paragraph [0082], disclosing that guard bands may be comprised of pixel blending; Hannuksela: paragraph [0429], disclosing syntax to specify the guard band type).
The motivation for combining Van Der Auwera and Hannuksela has been discussed in connection with claim 1, above.

Regarding claim 12, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 11, wherein the pixels outside the corner area comprise pixels in a horizontal direction and a vertical direction that are nearest to said each padding pixel in the corner area (Van Der Auwera: Figs. 4A-4C, paragraph [0083], disclosing guard band regions that include pixels in a horizontal and a vertical direction extending from corner areas; Hannuksela: paragraph [0429], disclosing syntax to specify the guard band type).
The motivation for combining Van Der Auwera and Hannuksela has been discussed in connection with claim 1, above.

Regarding claim 13, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 1, wherein the syntax element is equal to a value indicating that the guard band type of said at least one guard band is deriving each of said at least one guard band from geometry padding of a projection face from which said each of said at least one guard band is extended (Hannuksela: paragraph [0429], disclosing that when the “gb_type[i]” syntax is equal to 1 the boundary samples of a packed region have been copied horizontally or vertically to the guard band; Van Der Auwera: paragraph [0059], disclosing geometric mapping).
The motivation for combining Van Der Auwera and Hannuksela has been discussed in connection with claim 1, above.

Regarding claim 14, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 13, wherein the cube-based projection layout with padding comprises a padding region and a non-padding region, said at least one projection face is packed in the non-padding region, said at least one guard band is packed in the padding region, and all padding pixels in a corner area of the padding region are derived from geometry padding (Van Der Auwera: Figs. 4A-4C, paragraph [0083], disclosing frames that are comprised of faces of a cube-based projection and includes guard band padding; paragraphs [0081] and [0082], disclosing geometric padding; Hannuksela: paragraph [0429], disclosing syntax to specify the guard band type).


Regarding claim 15, Van Der Auwera and Hannuksela disclose: A video decoding method (Van Der Auwera: Fig. 9, paragraph [0079], disclosing a coding method for decoding by a video decoder) comprising: 
decoding a part of a bitstream to generate a decoded frame (Van Der Auwera: Fig. 8, paragraphs [0131] through [0137], disclosing generation of a decoded picture frame from a received bitstream); 
wherein the decoded frame is a projection-based frame (Van Der Auwera: paragraph [0059], disclosing use of projections and geometric mappings to represent three-dimensional surfaces on two-dimensional maps; Fig. 9, paragraph [0138], disclosing use of projection pictures in coding—e.g., for subsequent decoding) that comprises at least one projection face (Van Der Auwera: Fig. 9, paragraph [0138], disclosing that the projected picture includes at least a first region; paragraphs [0059] and [0060], disclosing that the region may correspond to a cubemap projection of faces of the cube; Figs. 4A-4C, disclosing cubemap projection faces in projection-based frames) and at least one guard band packed in a projection layout with padding (Van Der Auwera: paragraph [0081], disclosing use of guard bands in the projected pictures; Fig. 9, paragraph [0139], disclosing use of guard bands in the coded projection image; paragraph [0092], disclosing that the guard bands are associated with padding), and at least a portion of a 360-degree content of a sphere is mapped to said at least one projection face via projection (Van Der Auwera: paragraphs [0059] and [0060], disclosing mapping of a 360 degree sphere onto faces of a cubemap—e.g., including faces coded in the projection-based frame); and 
wherein the projection layout with padding comprises a padding region and a non-padding region, said at least one projection face is packed in the non-padding region, said at least one guard band is packed in the padding region (Van Der Auwera: Figs. 4A-4C, paragraph [0083], disclosing cube faces placed in the non-padding , and all padding pixels in a corner area of the padding region have a same value (Van Der Auwera: paragraph [0082], disclosing that boundary samples of a projected region may be duplicated to the guard band region—e.g., making pixels in a corner area of the padding region around the boundary sample have the same value; Hannuksela: paragraph [0429], disclosing syntax to specify the guard band type).
The motivation for combining Van Der Auwera and Hannuksela has been discussed in connection with claim 1, above.

	Regarding claim 16, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 15, wherein said same value is equal to a value of a specific pixel included in the non-padding region (Van Der Auwera: paragraph [0082], disclosing that boundary samples of a projected region may be duplicated to the guard band region—e.g., making pixels in a corner area of the padding region around the boundary sample have the same value as a pixel in the non-padding boundary sample; Hannuksela: paragraph [0429], disclosing syntax to specify the guard band type).
The motivation for combining Van Der Auwera and Hannuksela has been discussed in connection with claim 1, above.

Regarding claim 17, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 16, wherein the specific pixel is a corner pixel of the non-padding region that is nearest to the corner area of the padding region (Van Der Auwera: paragraph [0082], disclosing that boundary samples of a projected region may be duplicated to the guard band region—e.g., making pixels in a corner area of the padding region around the boundary sample have the same value as a pixel in the non-padding boundary sample; Hannuksela: paragraph [0429], disclosing syntax to specify the guard band type).


Regarding claim 18, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 15, wherein said same value is equal to a value of a specific pixel in the padding region, where the specific pixel is outside the corner area of the padding region (Van Der Auwera: paragraph [0082], disclosing that boundary samples of a projected region may be duplicated to the guard band region—e.g., making pixels in a corner area of the padding region around the boundary sample have the same value as a pixel in the non-padding boundary sample; Hannuksela: paragraph [0429], disclosing syntax to specify the guard band type).
The motivation for combining Van Der Auwera and Hannuksela has been discussed in connection with claim 1, above.

Regarding claim 19, Van Der Auwera and Hannuksela disclose: The video decoding method of claim 15, wherein said same value is a pre-defined value (Van Der Auwera: paragraph [0082], disclosing that boundary samples of a projected region may be duplicated to the guard band region—e.g., the boundary sample being a predefined value).

	Regarding claim 20, Van Der Auwera and Hannuksela disclose: A video decoding method (Van Der Auwera: Fig. 9, paragraph [0079], disclosing a coding method for decoding by a video decoder) comprising: 
decoding a part of a bitstream to generate a decoded frame (Van Der Auwera: Fig. 8, paragraphs [0131] through [0137], disclosing generation of a decoded picture frame from a received bitstream); 
wherein the decoded frame is a projection-based frame (Van Der Auwera: paragraph [0059], disclosing use of projections and geometric mappings to represent three-dimensional surfaces on two-dimensional maps; Fig. 9, paragraph [0138], disclosing use of projection pictures in coding—e.g., for subsequent decoding) that comprises at least one projection face (Van Der Auwera: Fig. 9, paragraph [0138], disclosing that the projected picture includes at least a first region; paragraphs [0059] and [0060], disclosing that the region may correspond to a cubemap projection of faces of the cube; Figs. 4A-4C, disclosing cubemap projection faces in projection-based frames) and at least one guard band packed in a projection layout with padding (Van Der Auwera: paragraph [0081], disclosing use of guard bands in the projected pictures; Fig. 9, paragraph [0139], disclosing use of guard bands in the coded projection image; paragraph [0092], disclosing that the guard bands are associated with padding), and at least a portion of a 360-degree content of a sphere is mapped to said at least one projection face via projection (Van Der Auwera: paragraphs [0059] and [0060], disclosing mapping of a 360 degree sphere onto faces of a cubemap—e.g., including faces coded in the projection-based frame); and 
wherein the projection layout with padding comprises a padding region and a non-padding region, said at least one projection face is packed in the non-padding region, said at least one guard band is packed in the padding region, and a corner area of the padding region comprises a plurality of padding pixels and is a duplicate of an area that is outside the corner area of the padding region (Van Der Auwera: Figs. 4A-4C, paragraph [0083], disclosing frames that are comprised of faces of a cube-based projection and includes guard band padding; paragraph [0082], disclosing that boundary samples of a projected region may be duplicated to the guard band region—e.g., making pixels in a corner area of the padding region around the boundary sample have the same value as a pixel in the non-padding boundary sample; Hannuksela: paragraph [0429], disclosing syntax to specify the guard band type).
The motivation for combining Van Der Auwera and Hannuksela has been discussed in connection with claim 1, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484